— In a negligence action to recover damages for personal injuries, etc., defendants appeal from so much of an order of the Supreme Court, Kings County, dated November 20, 1980, as denied the branches of their motion which sought (1) to strike the action from the calendar, (2) to compel plaintiff Judith Morgan to appear for a physical examination and (3) to direct plaintiffs to furnish defendants’ attorneys with medical reports, bills and hospital authorizations, and to preclude plaintiffs unless the medical information was furnished. Order modified by deleting the provisions denying the branches of defendants’ motion which sought to (1) compel plaintiff Judith Morgan to submit to a physical examination and (2) direct plaintiffs to furnish hospital authorizations, and precluding them upon their failure to do so, and by substituting provisions granting those branches of the motion. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Plaintiffs shall furnish the authorizations within 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. The examination shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by defendants, or at such other time and place as the parties may agree. Under the circumstances of this case, defendants’ motion should have been granted to the extent indicated. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.